Citation Nr: 1624975	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  07-28 937	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for hemorrhoids for the period from September 11, 2003, to October 23, 2011, and in excess of 20 percent for the period beginning October 24, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from September 1974 to November 1976.  

This case was originally before the Board of Veterans' Appeals (Board) on appeal-based on disagreement with the initial rating assigned for such disability-a January 2006 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for hemorrhoids at a noncompensable rating effective from October 15, 2002.  Jurisdiction over the claim was subsequently transferred to the Atlanta, Georgia VA RO.  An interim rating decision increased the rating for hemorrhoids to 20 percent effective from October 24, 2011.  

The Board issued a decision in April 2013 that, in pertinent part, granted a 10 percent evaluation for hemorrhoids from May 30, 2007, to October 23, 2011, and denied a compensable evaluation prior to May 30, 2007 and a rating in excess of 20 percent for the period beginning October 24, 2011.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2013, the Court granted a Joint Motion for Partial Vacatur and Remand (JMPVR) with respect to the April 2013 Board's denial of a rating for hemorrhoids in excess of 0 percent for hemorrhoids for the period prior to May 30, 2007; a rating in excess of 10 percent for the period from May 30, 2007, to October 23, 2011; and a rating in excess of 20 percent for the period beginning October 24, 2011. 

The Board remanded the case for compliance with the JMPVR in March 2014.  By way of an October 2014 rating decision, the RO determined that the January 2006 decision that had granted service connection for hemorrhoids had erred in assigning an effective date of October 15, 2002, for the grant of service connection and amended that date to September 11, 2003.  This decision also found that the Veteran was entitled to a 10 percent rating for hemorrhoids effective from September 11, 2003, and continued the 20 percent rating for hemorrhoids effective from October 24, 2011.  Thereafter, the case was remanded by the Board again in January and August 2015.  




FINDINGS OF FACT

1.  It as at least as likely as not that from September 11, 2003, residuals of hemorrhoids have included constant slight or occasional moderate leakage; such residuals have not resulted in occasional involuntary bowel movements necessitating the wearing of a pad at any time during this period.  

2.  For the period from September 11, 2003, to October 23, 2011, residuals of hemorrhoids did not involve persistent bleeding with secondary anemia or fissures.

3.  For the period beginning October 24, 2011, residuals of hemorrhoids have not resulted in an unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would application of the regular schedular standards impracticable.

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a separate  10 percent rating, but no higher, for leakage due to hemorrhoids are met for the entirety of the period from September 11, 2003.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.114. Diagnostic Code (DC) 7332 (2015). 

2.  The criteria for a rating in excess of 10 percent for hemorrhoids for the period from September 11, 2003, to October 23, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, DC 7336 (2015). 

3.  The criteria for a rating in excess of 20 percent for hemorrhoids for the period begging October 24, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.114, DC 7336 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, a December 2005 letter and attachments, sent prior to the initial decision issued January 2006, advised the Veteran of the evidence and information necessary to substantiate his underlying claim for service connection for hemorrhoids, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Multiple letters dated thereafter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  While such letters were provided after the initial decision, the deficiency in the timing of this notice was remedied by readjudication in subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As indicated in the Introduction, the January 2006 rating decision granted service connection for hemorrhoids and assigned a noncompensable rating for this disability, effective from October 15, 2002.  Also as previously noted, the Veteran subsequently appealed with respect to the propriety of the initially assigned rating from this grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for hemorrhoids was granted and an initial rating was assigned (increased later, as explained in the Introduction) by the January 2006 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 
38 U.S.C.A. § 5103(a) notice is required with respect to the claim for an increased rating for hemorrhoids because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post service treatment reports have been obtained.  The Veteran was afforded VA  examinations to assess the severity of the Veterans hemorrhoids, most recently in December 2015.  In their totality, the Board finds these examinations to be adequate to make the determinations below as they include interviews with the Veteran,  review of the record, and full physical examinations addressing the relevant rating criteria and providing sufficient detail so as to allow the Board to make fully informed decisions.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Therefore, the Board finds that the examination reports of record are adequate in their totality to make the determinations herein, and no further examinations to make these determinations is necessary.  

As instructed by Board remand pursuant to the directives of the JMPVR, reports of treatment by a colorectal specialist dated in June and July 2010 have been obtained.  Also, the outstanding VA treatment records requested in the most recent remand of September 2015, dated at the time of this writing and considered in the January 2016 supplemental statement of the case through November 2015, have been obtained.  Finally, the reports from the December 2015 examination are significantly in accord with the Board remand directives.  As such, the Board thus finds that there has been substantial compliance with the Board's remand directives concerning the matters adjudicated herein.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).   

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the matters adjudicated herein.  In the circumstances of this case, additional efforts to assist or notify with respect to matters adjudicated herein in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the matters decided below, at least insofar as any errors committed were not harmful to the essential fairness of the decision.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the matters adjudicated herein.  

II.  Analysis

The Board has reviewed all of the evidence of record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims adjudicated herein.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53  (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The  rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3.  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In rating a disability that is not listed in the Ratings Schedule, it is permissible to rate that disability under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

When choosing which diagnostic code to apply to an unlisted condition, codes for similar disorders or that provide general descriptions that encompass many ailments should be considered.  Pernorio v. Derwinski, 2 Vet.App. 625, 629 (1992).  In deciding which diagnostic code is "closely related" to the unlisted condition, the following three factors may be taken into consideration:  (1) whether the functions affected by the condition are analogous; (2) whether the anatomical location of the condition is analogous; and (3) whether the symptomatology of the condition is analogous.  Lendenmann v. Principi, 3 Vet.App. 345, 350-51 (1992). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's hemorrhoids are currently evaluated under DC 7336.  Under this diagnostic code, hemorrhoids, external or internal, are assigned a maximum 20 percent rating when manifested by persistent bleeding and with secondary anemia, or with fissures.  When hemorrhoids are large or thrombotic, irreducible with excessive redundant tissue, and evidence frequent recurrences, a 10 percent rating is assigned.  Id.  A 0 percent rating is assigned when there are mild or moderate symptoms.  Id.  

Another diagnostic code for consideration in this case, as set forth below, is DC 7332 (impairment of sphincter control).  Under this diagnostic code, a 10 percent rating is warranted for constant slight or occasional moderate leakage, and a 30 percent rating is warranted for occasional involuntary bowel movements necessitating the wearing of a pad. 

Summarizing some of the pertinet clinical evidence with the above criteria in mind,  at an April 2005 fee basis VA examination, the examiner noted that the Veteran had been suffering from hemorrhoids since 1974.  The Veteran reported a hemorrhoidectomy in 1984-1985 but with recurrence and stool leakage that occurred once every few weeks, especially with spicy foods.  He stated that he did not use any pads or medications but had frequent flare-ups every 2-3 days with bleeding and pain.  He also said that at times the hemorrhoids would protrude significantly after a bowel movement.  The rectal examination in April 2005 revealed no evidence of fecal leakage, fissures, loss of sphincter control, or reduction of lumen.  There were moderate sized external and internal hemorrhoids.  There was no evidence of bleeding or thrombosis.  There was evidence of frequent recurrence without excessive redundant tissue.  Laboratory tests were normal.  The diagnosis was external and internal hemorrhoids, SP (status post) hemorrhoidectomy.

At a June 2006 fee basis VA examination, the Veteran reported a history of hemorrhoids since 1975 and stool leakage that occurred 1/3 to 2/3 of the day in slight amounts.  He also indicated that a pad was needed 2 times per day; that he treated the condition with Anusol; and that his functional impairment consisted of difficulty with prolonged sitting.  The rectal examination in June 2006 revealed no evidence of ulceration, fissures, or reduction of lumen.  Reducible internal hemorrhoids were present at the 4 and 7 o'clock positions.  There was no evidence of bleeding, or thrombosis.  There was evidence of frequent recurrence without excessive redundant tissue.  No fistula was noted on this examination.  Laboratory tests were consisted with mild anemia, but such was attributed at that time to gastritis with irritable bowel syndrome.  

The Veteran was afforded another VA basis examination May 2007, at which time the Veteran reported stool leakage occurring 2/3 of the day in moderate amounts and that pads were needed 2 times per day.  Again, he reported that he treated his condition with Anusol.  The examiner noted no functional impairment. 
A rectal examination revealed no evidence of ulceration, fissures, reduction of lumen, or loss of sphincter control.  Internal hemorrhoids were present and located at the 8 o'clock position and were reducible.  There was no evidence of bleeding or thrombosis but the examiner noted that there was evidence of frequent recurrence, with excessive redundant tissue.  A fistula was not observed on  examination.  The diagnoses included the following:  

For the VA established diagnosis of hemorrhoids, there is no change in the diagnosis.  The reasons are as follows:  subjectively constant hemorrhoids despite surgeries and fecal leakage and objectively a reducible, internal hemorrhoid with evidence of frequent recurrence and redundant tissue.   

Thereafter, a January 2009 colonoscopy revealed evidence of surgical suturing in the rectum consistent with prior hemorrhoidectomy.  The aforementioned reports from treatment by a colorectal specialist dated in June and July 2010 reflect complaints of continuous rectal pain; straining with bowel movements; and some instances of incontinence.  The Veteran also reported noticing stool leakage on his bedsheets after awakening twice over the prior couple of months.  The digital rectal examination revealed a normal but slightly hypertonic sphincter tone with no tightness or stenosis.  The anoscopy revealed no obvious scar or tear indicative of a fissure and the Veteran was said to have no significant internal hemorrhoids. 

At an October 2011 VA examination, the Veteran noted that he had last worked at his position with the U.S. Postal Service in 2001, at which time he had been medically retired due to carpal tunnel syndrome and ulnar neuritis.  He reported difficulty sitting for prolonged periods due to rectal pain and difficulty lifting  heavy boxes due to hemorrhoids.  The examiner noted the Veteran's report of being diagnosed with anemia during service.  The Veteran denied bright red bleeding but reported intermittent black stool.  The examiner observed that the STRs were negative for evidence of anemia, but that current laboratory tests were consistent with normocytic, borderline anemia.  The Veteran reported daily constant rectal pain, burning, and pruritic involvement of the rectum, and he stated that he believed that his hemorrhoids have persistently bulged since the surgeries.  He reported intermittent stool leakage worsened with coughing or sneezing which occurred 2-3 times a week.  The Veteran also stated that he did not use incontinent briefs but occasionally used toilet paper in his underwear. He also stated that he used dibucaine ointment daily. 

The rectal examination in October 2011 revealed a mildly tight anal canal and the Veteran reported pain.  The Sphincter tone was normal and there was no evidence of blood or stool in the rectal vault.  Internal hemorrhoids were present at 6 and 9 o'clock; moderately sized; and reducible.  There was no evidence of bleeding or thrombosis but the examiner remarked that there was evidence of frequent recurrence with excessive redundant tissue.  A fistula was not observed on examination.  Laboratory testing noted that the Veteran had borderline normocytic anemia.   

In April 2013, the Board, as previously indicated, issued a decision that in pertinent part granted a 10 percent evaluation for hemorrhoids from May 30, 2007, to October 23, 2011 and denied a compensable evaluation prior to May 30, 2007 and a rating in excess of 20 percent beginning October 24, 2011.  This decision also included the following discussion:  

Consideration has been given to application of another diagnostic code.  Diagnostic Codes 7330 to 7335 provide for ratings based on fecal leakage resulting from impairment of sphincter control or the rectum.  While the Veteran has reported fecal leakage, examinations of the rectum, including the sphincter[,] have shown no abnormality and sphincter control has consistently been found to be normal.  The Veteran is competent to report his symptoms, but the completely normal examination findings render his reports incredible.  The weight of the evidence is against a separate or additional rating based on fecal leakage.  (Emphasis added) 

The JMPVR found fault with the above discussion concerning the credibility of the Veteran's reports of leakage as follows: 

A claimant's statements of symptomatology capable of lay observation may serve as competent evidence of their existence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet.App. 303, 307 (2007); Charles v. Principi, 16 Vet. App. 370, 374 2002 (appellant is competent to testify where symptoms are capable of lay observation such as ringing in the ears); Layno v. Brown, 6 Vet.App 465, 469 1994 (lay testimony is competent to establish the presence of an observable symptomatology and "may provide sufficient support for a claim of service connection").  These statements may not be disregarded or deemed not credible merely because the record contains no contemporaneous corroborative medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 1336-1337 (Fed. Cir. 2006), and the Board may not provide its own reasoning or conclusions for facts requiring medical knowledge, see Colvin v. Derwinski, 1 Vet.App 171, 175 (1991).  The Board in the instant case appears to have violated each of these rules when it found Appellant not credible regarding his fecal leakage reports. 

Appellant reported experiencing intermittent or occasional fecal leakage at each of his VA medical examinations [] as well as at several treatment appointments [].  He never stated the leakage was constant and none of his medical providers commented that the described leakage was not physically possible or appeared to otherwise question his reported symptoms.  To the contrary, although the VA examiners noted his sphincter was normal, Appellant's treatment providers sought external consultation from a fee-basis colorectal specialist due in part to his reports of leakage.  [] The Board did not comment on this referral in its assessment of Appellant's credibility and, in light of the absence of medical evidence indicating fecal leakage is inherently impossible in the absence of sphincter impairment, the parties agree that it erred in finding Appellant could not experience fecal leakage in the absence of impaired sphincter control []; Colvin, 1 Vet.App at 175. 

Indeed, although Appellant's lack of sphincter impairment might preclude a finding of entitlement to a separate, schedular rating for that condition under 
38 C.F.R.§ 4.114, DC 7332, if credible, his described symptoms could possibly entitle him to a rating by analogy or to extraschedular referral.  See 38 C.F.R.
§§ 3.321, 4.20.  Because the parties agree the question of whether an individual may experience fecal leakage without identifiable sphincter control is beyond the realm of lay knowledge, the Board's finding that "the completely normal examination findings render his reports incredible"[] was  not supported by an adequate statement of reasons or bases. 

To address the above discussion in the JMPVR, the March 2014 remand issued by the Board requested that the Veteran be afforded a VA examination in which the examiner was to specifically comment as to whether as a result of the Veteran's service-connected hemorrhoids, he suffered from fecal leakage or sphincter impairment, as well as whether there could be fecal leakage in the absence of sphincter impairment.  The examiner was also requested to provide an opinion concerning the impact of the hemorrhoid disability on the Veteran's ability to work and specifically state whether or not the Veteran's hemorrhoid resulted in frequent hospitalization or marked interference with employment. 
 
The VA examination requested in the March 2014 remand was completed in June 2014, at which time the Veteran described symptoms of constant pain, blockage in his rectum, bleeding, blood in his stool, and fecal leakage approximately once or twice per week, to include when he coughed or sneezed.  The Veteran reported that he did not wear a pad for his leakage.  He stated that his hemorrhoids caused him to change positions frequently while sitting; that he could not sit for prolonged periods; and that his primary care provider recently told him he had rectal stenosis.  

The physical examination in June 2014 demonstrated a normal outer rectal area with no external hemorrhoids and a small internal hemorrhoid with pain but no bleeding.  The examiner indicated that the sphincter tone was normal and that the blood count was stable.  It was again noted that the Veteran retired from his job with the U.S. Postal Service in 2001 due to carpal tunnel syndrome.  The examiner also noted that the Veteran's hemorrhoids required surgery in 1983, 2006, and 2009, but otherwise did not require hospitalization.  The "Signs and Symptoms" portion of the examination report noted that the Veteran had mild or moderate internal or external hemorrhoids with secondary anemia and reports of some anal leakage.  The examiner opined that hemorrhoids impacted the Veteran's ability to work because he was unable to sit for long periods of time due to pain. 

The August 2015 remand found the June 2014 VA examination to be inadequate to the extent that the examiner "did not provide an adequate opinion and rationale as to whether the Veteran suffered fecal leakage or sphincter impairment as a result of service-connected hemorrhoids and whether there could be fecal leakage in [the] absence of sphincter impairment, as was required in order for the Board to make findings in accordance with the [JMPVR]."  The August 2015 remand also found that the June 2014 VA examination was not adequate in light of the existence of a June 2014 VA treatment record noting an inadequate rectal examination due to a tight sphincter; an assessment of anal stenosis; and that the Veteran was referred for an opinion on repeat dilation.  As such, the August 2015 remand requested that the Veteran be afforded a VA examination in which the examiner was to provide a full description of all symptomatology, to specifically include whether the hemorrhoids resulted in fecal leakage and/or sphincter impairment.  The examiner was also asked to comment as to whether there can be fecal leakage in the absence of sphincter impairment and provide an opinion concerning the impact of the hemorrhoids on the Veteran's ability to work. 

The VA examination requested in the August 2015 remand was provided to the Veteran in December 2015.  At that time, the Veteran reported that he had not undergone any procedures or consultations with respect to his rectal problems since the June 2014 VA examination but he still complained about pain in this region.  He again reported leakage in his underwear about 2 to 3 times per week that was a streak sometimes and sometimes more.  The "Signs and Symptoms" portion of the examination report noted that the Veteran had mild or moderate internal or external hemorrhoids with secondary anemia and reports of fecal leakage.  The physical examination demonstrated skin tags only, with no external or internal hemorrhoids, and a slightly increased sphincter tone.  The digital exam was performed without difficulty.  The examiner specifically noted the lack of any other "pertinent physical findings, complications, conditions, signs and/or symptoms" due to the Veteran's hemorrhoids.  Finally, the examiner stated that the Veteran's hemorrhoids did not impact work and further commented as follows: 

[The Veteran did] not have hemorrhoids during this exam.  He did not have hemorrhoids in Aug. 2014 when seen at Precision Surgical Associates of Atlanta.  He had a small internal hemorrhoid during June 2014 C&P exam.  He had external and internal hemorrhoids during 2011 C&P exam.  Looking at the trend, [the Veteran's] hemorrhoids appear to be improved over time.  [The] Veteran has a slightly increased sphincter tone during today's exam.  This does not cause fecal leakage.  [The Veteran] does not have to wear pads due to reported leakage.  Per surgeon's note in Aug 2014, [the Veteran] "denied:  drainage or leakage, hematochezia, melena." The reported leakage could not be backed up by lack of hemorrhoids and good sphi[n]cter tone. 

Applying the legal criteria to the facts set forth above, and notwithstanding the commentary set forth immediately above by the VA physician who examined the  Veteran in December 2015, the "Signs and Symptoms" portion of both the December 2015 VA examination and the June 2014 VA examination did list fecal leakage as a manifestation of hemorrhoids.  The reports from the May 2007 VA basis examination, interpreted in a manner most favorable to the Veteran, also  included fecal leakage as a manifestation of the Veteran's hemorrhoids.  In addition, and as described in the JMPVR, the Veteran has provided a rather consistent history to examiners with respect to suffering from fecal leakage during the entirety of the appeal period; as such, the Board finds these assertions to be credible. 

In short, the evaluation of the entire body of the evidence leads the Board to conclude that it as at least as likely as not that from September 11, 2003, residuals of hemorrhoids have included leakage.  While there has been reference in the clinical record to the wearing of absorbent pads, the preponderance of the record weighs against a conclusion that such have been required due to full involuntary bowl movements; instead, the clinical record more accurately describes "constant slight or occasional moderate leakage."  In short therefore, the Board has resolved all reasonable doubt in favor of the Veteran and concluded that the criteria for a separate 10 percent rating, but no higher, for leakage due to hemorrhoids are met under DC 7332 for the entirety of the period from September 11, 2003.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.20; Gilbert, supra.

With regard to a rating in excess of 10 percent rating for hemorrhoids under DC 7336 for the period from September 11, 2003, to October 23, 2011, such a rating would require there to have been persistent bleeding and secondary anemia or fissures during this period.  While mild anemia was shown at the June 2006 VA fee basis examination, bleeding was not shown at that time, and anemia was not attributed at that time to the Veteran's hemorrhoids.  In point of fact, it was not until October 24, 2011, the date of the October 2011 VA examination referenced above, that anemia was definitively linked to hemorrhoids, and the record prior to October 24, 2011, does not otherwise reflect that the Veteran's hemorrhoids involved persistent bleeding and secondary anemia or fissures.  As such, a rating in excess of 10 percent under DC 7336 for the period from September 11, 2003, to October 23, 2011, is not warranted.  38 C.F.R. § 3.400.  

With respect to a rating under DC 7336 in excess of 20 percent for the period beginning October 24, 2011, no such rating is available as the highest assignable rating under DC 7336 is 20 percent.  

The Board further finds that any additional staged schedular rating for the Veteran's service connected hemorrhoids is not warranted as his symptomatology has, aside for the period of time reflected by the staged rating that has been assigned,  remained stable throughout the appeal.

In making the above determinations, the Board has considered carefully the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the clinical evidence discussed above, and have been contemplated by the disability ratings that the Veteran has been determined to be entitled to.  Moreover, the competent clinical evidence offering detailed specific findings is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent clinical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected disability at issue. 

The Board also has contemplated whether the case should be referred for extra-schedular consideration for the disability at issue, in particular, a rating in excess of 20 percent for the period beginning October 24, 2011.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected disability at issue with the established criteria found in the rating schedule.  The Board finds that the disability at issue is fully addressed by the rating criteria under which the Veterans hemorrhoids are rated.  In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the service connected hemorrhoids. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  However, even if such factors were for consideration, the record indicates that the Veteran was medically retired due to a disability unrelated to hemorrhoids.  In addition, the record contains assessments from a medical professional that the Veteran's hemorrhoids have not impacted his ability to work and that this condition has not reflected "pertinent physical findings, complications, conditions, signs and/or symptoms" associated with the Veteran's hemorrhoids that are not, essentially, contemplated by the ratings in effect and granted herein.  See December 2015 VA examination report.  Moreover, the record simply does not reflect that the Veteran's hemorrhoids have required frequent periods of hospitalization.   Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected disability addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Furthermore, the Board notes that under Johnson, a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  In this regard, the Board acknowledges that in addition to hemorrhoids, the Veteran is service-connected for gastritis and residuals of a kidney infection.  The Federal Circuit faced a similar circumstance in Johnson in that the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claim for increased compensation for hemorrhoids is the only increased rating claim to be adjudicated at this time, this is the only disability that must be considered in the extra-schedular analysis.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no indication that that the service connected disability herein evaluated has actually or effectively rendered the Veteran unemployable at any pertinent point.  Again in this regard, the record indicates that the Veteran was medically retired from employment for a disability other than hemorrhoids, and while the record includes an opinion by a VA examiner that there would be some occupational limitations due to the Veteran's hemorrhoids, there is not a reliable opinion, or other evidence, suggesting that this condition would preclude employment, and the most recent VA examination resulted in the conclusion that the Veteran's hemorrhoids did not impact the Veteran's ability to work.  Under these circumstances, the Board finds that a claim for TDIU has not been raised as a component of the matters herein decided, and need not be addressed.  

In sum, the Board finds that while the criteria for a separate 10 percent rating for hemorrhoids under DC 7332 is warranted for the entirety of the appeal period, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent under DC 7332; a rating in excess of 10 percent under DC 7336 for the period from September 11, 2003, to October 23, 2011; and a rating excess of 20 percent under DC 7336 for the period beginning October 24, 2011.  Therefore, the benefit of the doubt doctrine is not applicable with respect to any claims in this regard, and they must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, supra.   

ORDER

A separate 10 percent initial rating for leakage due to hemorrhoids for the entirety of the period from September 11, 2003, is granted, subject to the regulations governing the payment of monetary awards.  

An initial rating in excess of 10 percent for hemorrhoids for the period from September 11, 2003, to October 23, 2011, or in excess of 20 percent for the period beginning October 24, 2011, is denied. 


____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


